Citation Nr: 1550824	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985, and from March 2003 to May 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which established service connection for PTSD, and assigned an initial rating of 30 percent, effective September 30, 2009.  The Veteran appealed, contending that a higher rating was warranted.  He did not appeal the effective date assigned for the establishment of service connection.

More recently, a September 2013 rating decision assigned a 50 percent rating for the Veteran's service-connected PTSD, effective September 30, 2009.  Nevertheless, this case remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

This case was previously before the Board in July 2013, July 2014, and May 2015.  In July 2013, the Board, in pertinent part, remanded the current appellate claim for further development to include a new VA examination of the Veteran's PTSD which was accomplished in August 2013.  Thereafter, the Board issued a decision in July 2014 which found the Veteran was not entitled to a rating in excess of 50 percent for his service-connected PTSD.

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's July 2014 decision and remanded the matter for action consistent with the JMR.

In May 2015, the Board remanded the case for further development, to include a new VA examination.  Such an examination was accomplished in June 2015, and, as detailed below, the Board finds this examination is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not manifested by symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.

2.  The record reflects the Veteran's service-connected PTSD has resulted in symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, suicidal ideation, anger/irritability, persistent delusions and/or hallucinations, and lay assertions of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

3.  The record reflects the Veteran's service-connected PTSD has resulted in no more than moderate occupational and social impairment, to include reduced reliability and productivity; as well as difficulty in establishing and maintain effective work and social relationships.  It is not manifested by inability to establish and maintain effective relationships, nor total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (20145).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, however, the appeal arises from his disagreement with the initial evaluation following the grant of service connection for the disability listed above.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice under the law and regulations cited above is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In other words, VA's duty to notify in this case has been satisfied.  

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the May 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents symptoms of his PTSD that are not reflected by the evidence already of record.

The Board further notes the Veteran was accorded VA medical examinations regarding this case in December 2009, December 2011, August 2013, and June 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although the Veteran criticized the adequacy of the December 2011 examination, no such criticism appears to be directed toward the more recent August 2013 examination to include any inaccuracies or prejudice therein.  The Board acknowledges that the Veteran also criticized the adequacy of the June 2015 VA examination.  In pertinent part, as noted in an August 2015 written statement from his accredited representative, the Veteran reported that the severity of his PTSD was not adequately assessed in that VA examination did not fully acknowledge his persistent delusions, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board notes, however, that the VA examination did note his symptoms included persistent delusions, as well as various other symptoms.  Moreover, the examiner's opinion regarding the level of occupational and social impairment due to his PTSD symptoms appear consistent with the other evidence of record.  In addition, the Veteran has not indicated his PTSD has increased in severity since the June 2015  examination.  Accordingly, the Board finds that this evidence is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ accurately noted the current appellate claim, asked questions to clarify the Veteran's contentions and treatment history, and explained in an increased rating claim VA typically looks at what symptoms his illness is producing.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his current appellate claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that it previously determined in the July 2014 decision that the duties to notify and assist were satisfied; and that VA's duties under Bryant were satisfied regarding the May 2013 hearing.  Nothing in the March 2015 Court Order or associated JMR refuted that determination.  Rather, the JMR asserted that the Board's decision contained inadequate reasons and bases in not taking into account the Veteran's lay evidence of suicidal ideation.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify, or VA's duties under Bryant, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In the context of a 70 percent rating, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board finds that the Veteran's service-connected PTSD is not manifested by symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  For example, there is no indication of obsessional rituals in the record; the December 2009 VA examination noted he had no problems with activities of daily living; and records dated in October 2014 and April 2015 note he had no abnormal behaviors.  His speech was found to have normal rate and tone in February 2009; to be clear on the December 2009 VA examination; normal in February 2013 records; April 2013 treatment records note normal rate, tone, and volume; and June 2014 treatment records note his speech was logical and goal directed.  Records dated in August 2009 and August 2013, as well as the December 2009 VA examination, note the Veteran was oriented to person, place, and time; records dated in September 2009, August 2012, and June 2014 note he was alert and oriented; and records dated in February and April 2013 note he was oriented times 3; records dated in February 2014, October 2014 and April 2015 note he was alert and oriented to time, person, place and situation.  Moreover, there was no indication of any such impairment on the August 2013 and June 2015 VA examinations.

The Board acknowledges the record clearly reflects the Veteran's service-connected PTSD has resulted in symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  However, such symptomatology is generally associated with the criteria for a 30 percent rating, and not a rating in excess of 50 percent which is the benefit currently sought on appeal.

The Board does note, however, that the record includes numerous references to the Veteran having anger/irritability, to include his hearing testimony, the December 2011 and August 2013 VA examinations, and various treatment records.  Although there are various treatment records that note the Veteran denied suicidal ideation and was not found to be a suicide risk, as noted in the JMR he has provided lay evidence of suicidal ideation.  Such symptomatology is associated with the criteria for a 70 percent rating.  

In addition, there is evidence of persistent delusions and/or hallucinations, to include the August 2013 and June 2015 VA examinations.  Such symptomatology is associated with the criteria for a 100 percent rating.  Similarly, as noted above, the Veteran's accredited representative asserted in an August 2015 written statement that he has intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Granted, this appears inconsistent with the fact that records dated in September 2009 noted he was fairly groomed and dressed; the December 2009 VA examination noted he was clean and neatly groomed; records dated in February 2013 noted he was neatly groomed and had good hygiene; and records dated in February 2014, June 2014, October 2014, and April 2015 note he was neatly dressed and well-groomed.  Nevertheless, his lay assertions are sufficient for the Board to consider whether he satisfies the criteria for a 100 percent rating.  Moreover, he has other symptomatology not specifically referenced by the schedular criteria, to include findings of hyperarousal, flashbacks, and difficulty concentrating.  

In short, the record reflects the Veteran has had PTSD symptoms associated with the criteria for ratings of 70 and 100 percent.  Therefore, in accord with the holdings in Mauerhan, supra, and Vazquez-Claudio, supra, the Board must consider whether the occupational and social impairment attributable to the Veteran's PTSD is such that a rating in excess of 50 percent is warranted.

The Board does not dispute the Veteran experiences occupational and social impairment due to his PTSD.  For example, in his statements and hearing testimony he has identified problems at work including with co-workers, and problems with his family.  However, essentially all compensable evaluations under the schedular criteria include such impairment.  The issue is the Veteran's specific level of occupational and social impairment.

In this case, the Board notes that the evidence indicates the Veteran remains employed and married despite his reported problems.  His June 2015 VA examination noted that he remained married and working full-time; and no evidence has been submitted to refute these notations.  Also of note in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, the December 2009 VA examination assigned a GAF score of 56.  Records dated in February 2013 noted he was hospitalized with a GAF of 35, but that his GAF was 58 upon discharge.  The August 2013 VA examination also assigned a GAF score of 58.  In short, the GAF scores during the pendency of this case primarily fall within the 51 to 60 range.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Diagnostic and Statistical Manual of Mental Disorders, Washington, DC, American Psychiatric Association (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Moreover, both the December 2009 and August 2013 VA examinations explicitly stated that the Veteran had moderate social and occupational impairment due to PTSD.  Further, both examinations stated the Veteran's level of such impairment was manifested by reduced reliability and productivity, which is part of the explicit criteria mentioned for a 50 percent evaluation.  The August 2013 and June 2015 VA examinations also stated the Veteran had difficulty in establishing and maintaining effective work and social relationships, which is also part of the criteria for a 50 percent evaluation.

The Board also wishes to note that while the Veteran criticized the adequacy of the December 2011 and June 2015 VA examinations, the symptoms noted on these examinations are consistent with the other evidence of record.  Additionally, the December 2011 VA examiner expressed an opinion indicating the Veteran's occupational and social impairment was consistent with the criteria for a 10 percent rating; while the June 2015 VA examiner indicated that it was consistent with the level associated with a 30 percent rating.  Regardless, neither indicated his level of occupational and social impairment was consistent with the criteria for a rating in excess of 50 percent.  

In summary, the evidence reflects that upon clinical evaluation it has been continually found that the Veteran's level of occupational and social impairment is consistent with the criteria contemplated for the current 50 percent evaluation or less.  The Board further observes that this is also consistent with the anecdotal evidence, to include the Veteran's own statements and hearing testimony.  The record does not reflect his PTSD is manifested by inability to establish and maintain effective relationships, nor total occupational and social impairment.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 50 percent for his service-connected PTSD, to include on the basis of a higher "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD, since by its own terms it is not limited to the symptoms mentioned in the rating schedule.  As detailed above, to the extent the symptomatology of the Veteran's PTSD was not specifically referenced in the rating criteria, the Board took into account the affect all of his symptoms have upon his functional ability particularly the extent of occupational and social impairment.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD, and referral for consideration of extraschedular rating for the disability itself is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, however, the Board reiterates that it was required to consider the Veteran's overall occupational and social impairment in evaluating his service-connected PTSD, and found that it was adequately reflected by the current schedular rating noting, in part, that he remains employed; and that he does not have total occupational impairment due to his PTSD.  Moreover, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for his PTSD, to include consideration of an extraschedular rating or a TDIU.  Therefore, the benefit of the doubt doctrine is not for consideration, and the appeal must be denied.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


